         Case 1:16-cv-01021-ELH Document 222 Filed 11/20/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

MARYLAND RESTORATIVE                             *
JUSTICE INITIATIVE, et al.,
             Plaintiffs,                          *

         v.                                       *       Case No. 1:16-cv-01021-ELH

 GOVERNOR LARRY HOGAN, et al.,                    *
          Defendants.

                                                 *

          *       *       *       *       *      *        *     *       *       *       *

                                   ENTRY OF APPEARANCE


       Please enter the appearance of Charles C. Lemley of Wiley Rein LLP as an attorney for

Maryland Restorative Justice Initiative, Calvin McNeill, Nathaniel Foster, and Kenneth Tucker.

I certify that I am admitted to practice in this Court.



Dated: November 20, 2019                       Respectfully submitted,

                                               By: /s/ Charles C. Lemley
                                               Charles C. Lemley
                                               Bar No. 15205
                                               WILEY REIN LLP
                                               1776 K Street, N.W.
                                               Washington, D.C. 20006
                                               Tel: (202) 719-7000
                                               Fax: (202) 719-7049
                                               acriss@wileyrein.com


                                               Attorney for Plaintiffs Maryland
                                               Restorative Justice Initiative, et al.
        Case 1:16-cv-01021-ELH Document 222 Filed 11/20/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of November 2019, a copy of this Entry of

Appearance was filed electronically and served on counsel of record using the CM/ECF system.




                                                    /s/ Charles C. Lemley
                                                    Charles C. Lemley
